 In the Matter of SUNBEAM CORPORATION, EMPLOYER AND PETITIONERand,DIE AND TOOL MAKERS LODGE No. 113, INTERNATIONAL ASSOCIA-TION OF MACHINISTS, PETITIONERandINTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, LOCAL 1031andMETAL POLISHERS, BUFF-ERS,PLATERS AND HELPERS INTERNATIONAL UNION, LOCAL6 andUNITED ELECTRICAL. RADIO & MACHINE WORKERS OF AMERICA, CIOCases Nos. 13-RC-763 and 13-RM-58SECOND SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESApril 14, 1950Pursuant to a Decision and Direction of Elections issued by theBoard on November 18, 1949,E separate elections by secret ballot wereheld on December 13, 1949, in the appropriate unit 2 and the votinggroup3described in the Decision, under the direction and supervisionof the Regional Director for the Thirteenth Region.Upon the con-clusion of the elections,a separate Tally of Ballots with respect toeach election was furnished the parties in accordance with the rulesand regulations of the Board.With respect to the election in theappropriate unit, the tally reflected that, of approximately 2,875eligible voters, 2,785 cast ballots,of which 1,488 were'for UnitedElectrical,Radio & Machine Workers of America(hereinafter calledtheUE),1,016were for International Brotherhood of Electrical187 NLRB 123.2All production and maintenance employees, but excluding toolroom employees andexperimental toolroom employees,tool crib attendants,maintenance machinists and helpers,machine repairmen and helpers, patternmakers, apprentices, and helpers, stationary engi-neers, outside truck drivers, office, factory office, and shop clerical employees, draftsmenand designers, cafeteria employees, stockchasers and checkers, watchmen and guards,inspector-supervisors, setup men, line supervisors, foremen and assistant foremen, and allother supervisors as defined in the Act.'All tool crib attendants employed in the confines of the toolrooms and on the toolroompayrolls.By its Order and Supplemental Decision dated February 15, 1950, as correctedFebruary 17, 1950,the Board severed Case No. 13-RC-763 from these proceedings,and addedthese employees to the toolroom unit currently represented by Die and Tool Makers LodgeNo. 113, International Association of Machinists.89 NLRB No. 81.469 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers, Local 1031, 262 were against the participating labor organi-zations, and 19 were challenged.Thereafter the Employer filed timely objections to the election, inconnection with which it submitted supporting material.Thereuponthe Regional Director, in accordance with the Board's rules and reg-ulations, investigated the matters raised by the objections and issuedand duly served upon the parties his Report on Objections, in whichhe recommended that the objections be overruled and the UE be cer-tified on the basis of the Tally of Ballots. The Employer filed timelyexceptions to the Report on Objections, and has also filed a supple-mental motion.The UE has filed motions to strike the Employer'sexceptions and supplemental motion.'The Employer has challenged the validity of the election and thepower of the Board to certify the UE as the exclusive bargainingrepresentative of the employees concerned, on grounds involving(1) alleged perjury of certain affidavits, filed pursuant to Section9 (h) of the Act, by the UE and its affiliated Local 1150; (2) refusalof the Regional Director to furnish the Employer with certain infor-mation regarding the compliance of Local 1150 with the filing require-ments of the Act; (3) alleged impropriety of designating the UE onthe ballot, rather than Local1150;(4) alleged loss of majority bythe UE since the election ; (5) alleged coercion of voters by the UEand Local 1150; and (6) allegations that Local 1150 is not a labororganization within the meaning of the Act.The Employer has alsorequested that certain qualifications be placed upon any certificationwhich may issue in this proceeding.The Board has considered theEmployer's objections, exceptions, motions, and supplemental mate-rial, the Regional Director's Report on Objections, and the entirerecord in this case, and finds the Employer's objections and exceptionsto be without merit, and that its motions should be denied.The Employer's contentions are treatedseriatim.1.In its Decision and Direction of Elections, the Board conditionedthe participation of the UE and Local 1150 in the election upon thetimely compliance of Local 1150 with the filing requirements of theAct.Local 1150 filed its affidavits within the time provided, and theRegional Director accorded the UE a place on the ballot.The Em-ployer alleges, however, that neither the UE nor Local 1150 was infact in compliance with the requirements of Section 9 (h) of the Actat the time of the election, and that neither is in compliance at thepresent time.It contends that, because of such alleged noncompli-4 As any party may file timely exceptions to the Regional Director's Report on Objections,setting forth its contentions with respect to the. Regional Director's findings,the UE'smotions to strike are hereby denied. Section 203.61(b), National Labor Relations BoardRules and Regulations,Series 5, as amended. SUNBEAM CORPORATION471ante, the, election was' invalid, and that the Board is without powerto certify the UE as the exclusive bargaining representative of itsemployees.The Employer asserts, in support of these allegations, that (1) theaffidavit identifying the officers of Local 1150 was perjured, in thatit did not designate as officers of Local 1150 certain individuals whoallegedly exercised the functions of officers and who allegedly con-trolled the nominal officers of the Local, and (2) the non-Communistaffidavits filed by certain of the purported officers of the UE and Local1150 were perjured. In advancing this contention the Employerwould, in effect, have us overrule our earlier Decisions, in which wehave held that the determination of compliance is an administrativematter not litigable by the parties,-' that the Board will not go behindthe affidavits identifying the officers of a labor organization to deter-mine the truth thereof,6 and that it was the intention of Congress, inenacting Section 9 (h), that the filing of affidavits be sufficient for theBoard's purposes, all questions of perjury with respect to such affi-davits being within the province of the Department of Justice.'Wefind nothing in this record 8 to cause us to alter our previously ex-pressed opinions on these matters. 'Accordingly, we find this objec-tion to be without sufficient merit,° and hereby overrule the Employer'smotion that further investigation be made into the matters raised byits allegations of perjury.2.The Regional Director refused the Employer's request that hedisclose to the Employer the names of the persons listed by Local1150 as its officers, and the names of the persons who filed affidavitsas officers of Local 1150. The Employer contends that the Regional5 See, for example,Trueman Fertilizer Company,81 NLRB72; Lion Oil Company, 76NLRB 565.6The Chesapeake and Potomac Telephone Company of Virginia,82 NLRB 810.Whenthe Board has reasonable cause to believe that the designation of a position as an officehas been omitted from the constitution of a labor organization,for the purpose of evadingor circumventing the filing requirements of Section 9 (h), the Board may conduct aninvestigation to determine the facts.(Section 102.7.3 (c), National Labor Relations BoardRules and Regulations, Series 5, as amended in 1949.)However, no such problem ispresented in this case.7 American Seating Company,85 NLRB 269.In that case the Board accorded a union aplace on the ballot, despite a press statement attributed to an officer of that union, that hehad resigned from the Communist Party and intended to execute the affidavit required bySection 9 (h) of the Act, but that he still believed in the principles and doctrines of theCommunist Party.In deciding this question,we do not purport to pass upon the weight or sufficiency ofthe voluminous documentary evidence adduced by the Employer in support of its allegationsof perjury.9The Regional Director recommended that this objection be overruled on the ground,inter alia,that the Employer had ample opportunity to raise it before the election, butfailed to do so, and that accordingly the objection was untimely.The Employer had noreason to raise these issues until the UE was accorded a place on the ballot,following theBoard'sDecision and Direction of Elections in this case, and no opportunity, within thelimits of the Board's procedures,until after the election had been held.We therefore donot adopt the Regional Director's recommendation regarding the timeliness of the objection. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector's refusal was arbitrary, and deprived the Employer of dueprocess of law, and that the election is therefore invalid.As we have held that the question of compliance is not a litigableissue, the Regional Director's action is irrelevant to the issues of thiscase.Accordingly, we find this objection to be without merit.3.Although the Direction of Elections provided that "Local 1150,United Electrical, Radio & Machine Workers of America," be ac-corded a place on the ballot, subject to timely compliance beingachieved, Local 1150 was omitted from the ballot, and only the UEappeared thereon.The Employer contends that the failure to desig-nate Local 1150 on the ballot constituted an invalid variance from theDirection of Elections.The Employer bases its contention on the al-legation that all previous bargaining history and contracts haveinvolved only Local 1150, that the election campaign was conductedprincipally by and on behalf of Local 1150, and that the employeeswere thereby misled into thinking they were voting for Local 1150,whereas they were in fact voting for the UE.Records of the Boardshow, in this connection, however, that the UE, and not Local 1150,was designated by the Regional Director on July 15, 1943, as the repre-sentative of the Employer's production and maintenance employees,"and that as recently as 1947, in a case involving these same plants, theUE, and not Local 1150, was the Intervenor.11Irrespective of the bargaining history, however, we believe that thedesignation on the ballot was within the scope of our Direction.When, as here, an International Union and its interested Local agreethat the International alone shall appear on the ballot, such a designa-tion of the International is proper.12We find, further, that the ballotdesignation of the International did not confuse the voters as to theidentity of the respective rival unions participating in the election.13If, under these circumstances, we had been requested by the UE andLocal 1150 to omit Local 1150 from the ballot, we would have grantedthat request.14It is immaterial, so far as the Employer is concerned,that the request was directed to and granted by the Regional Director.We conclude, therefore, that the designation of the International,rather than Local 1150, did not affect the validity of the election. . Ac-cordingly, we find this objection to be without merit.10Case No. 13-R-1844.11Sunbeam Corporation,74NLRB 976..19SeeLane Wells Company,79 NLRB 252.13Cf.Certain-Teed Products Corporation, 49NLRB 360,in which the Board set aside anelection because of a variance from its Direction which caused confusion among the votersas to the identity of the competing labor organizations.14Wells Manufacturing Corporation,85 NLRB 23 ;United States Gypsum Company,85NLRB.9.Cf.GeneralMotorsCorporation,Frigidaire Division, et al.,88 NLRB 450. SUNBEAM CORPORATION-4734.The Employer alleges that the UE has lost its majority statussince the election because of resignations of its employees from the UEand Local 1150. It contends, accordingly, that the Board no longerhas power to certify the UE.The Employer has adduced no proof insupport of its allegations.The Board has, moreover, refused to con-sider evidence of post-election loss of majority as sufficient reason todisregard the results of a valid election.15Accordingly, we find thisobjection to be without merit.5.The Employer alleges that the employees in the unit were coercedby the UE and Local 1150, by reason of threats to specific namedemployees, and by the general course of conduct of the UE and Local1150 during and since a strike which occurred at the Employer's plantsin June 1.949.The Regional Director, upon investigation, found noevidence to support the allegations of coercion.The employer merelystated, in support of this objection, that it based such allegations uponcomplaints of employees who would not make such charges lightly.It alleged further that the Regional Director's finding with respectto such allegations was the result of prejudice in favor of the UE.We find that there is no substantial support for this objection.Ac-cordingly, we find the objection to be without merit.6.The Employer alleges that Local 1150 is not a labor organizationwithin the meaning of the Act, because of the alleged domination ofLocal 1150 by the Communist Party. This allegation is, in effect,another facet of the compliance matter discussed above.The recordconfirms that Local 1150 is, in the words of Section 2 (5) of the Act,an "organization . . . in which employees participate and whichexists for the purpose, in whole or in part, of dealing with employersconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work."Accordingly, we.find this objec-tion to be without merit, and deny the Employer's motion that werequire Local 1150 to show cause why we should not reverse ourprevious determination that Local 1150 is a labor organization withinthe meaning of the Act. In any event the UE is the labor organiza-tion which was on the ballot and which we are certifying.7.The Employer has moved that, if its objections in this matter beoverruled, any certification which might issue be so qualified that, inthe event it is later determined, either by this Board, by the AttorneyGeneral of the United States, or by any court of competent jurisdic-tion, that any of the affidavits on file at the time of the election wereperjured, the certific ition immediately become null and void.We15Teesdale Manufacturing Company,71 NLRB 932, 935. 474DECISIONS OF NATIONAL LABORRELATIONS BOARDsee no reason for so qualifying our certification at this time.Thesituation is protected by what the Board said in theLane Wellscase : 16...the Board has the power to police its own certificationsand can thereby fully effectuate the policies of Section 9 (f), (g)and (h). If changing circumstances should give rise to a sit-uation in which the Board for policy reasons would not issue acertification in the first instance, it has power, either on its ownmotion or that of the Employer, to recall the certificate.Accordingly, we hereby deny this motion.As we have found the Employer's objections to be without merit,and have denied its various subsidiary motions, we deny its motion toset aside the results of the election in this matter.As a majority ofthe employees in the unit have selected the UE as their bargainingrepresentative, we shall certify the UE in accordance with the Tallyof Ballots.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that United Electrical, Radio & MachineWorkers of America has been designated and selected by a majorityof all production and maintenance employees at the Employer's plantslocated at 5600 West Roosevelt Road, 5444 West Roosevelt Road, and4433West Alton Avenue, Chicago, Illinois, but excluding too]roomemployees and experimental toolroom employees, tool crib attendants,maintenance machinists and helpers, machine repairmen and helpers,patternmakers, apprentices and helpers, stationary engineers, outsidetruck drivers, office, factory office, and shop clerical employees, drafts-men and designers, cafeteria employees, stockchasers and checkers,watchmen and guards, inspector-supervisors, setup men, line super-visors, foremen, and assistant foremen, and all other supervisors asdefined in the Act, as their representative for the purposes of collec-tive bargaining, and that, pursuant to Section 9 (a) of the Act, thesaid organization is the exclusive representative of all such employeesfor the purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.MEMBER REYNOLDS took no part in the consideration of the aboveSecond Supplemental Decision and Certification of Representatives.16Lane Wells Company,79 NLRB 252, 256.